      Case 20-20271-rlj11 Doc 19 Filed 10/11/20                                    Entered 10/11/20 23:43:53                        Page 1 of 5


 Information to identify the case:
 Debtor
                   Gibson Farms                                                                EIN 20−2383813
                   Name


 United States Bankruptcy Court Northern District of Texas
                                                                                               Date case filed for chapter 11 10/5/20
 Case number: 20−20271−rlj11

Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       Gibson Farms


  2. All other names used in the
     last 8 years


  3. Address                                  P.O. Box 777
                                              Dumas, Tx 79029

  4. Debtor's attorney                        David R. Langston                                          Contact phone 806−765−7491
      Name and address                        Mullin, Hoard & Brown
                                              P.O. Box 2585                                              Email: drl@mhba.com
                                              Lubbock, TX 79408−2585

  5. Bankruptcy clerk's office                                                                            Hours open:
      Documents in this case may be filed                                                                 Mon.−Fri. 8:30−4:30
      at this address.                        205 East Fifth Street, Room 201D
      You may inspect all records filed in    Amarillo, TX 79101−1559                                     Contact phone 806−324−2302
      this case at this office or online at
      www.pacer.gov.                                                                                      Date: 10/9/20


  6. Meeting of creditors                     November 4, 2020 at 01:00 PM                                  Trustee: United      States Trustee
      The debtor's representative must                                                                      Toll free number:    866−818−4670
      attend the meeting to be questioned
      under oath.                             BY TELEPHONE                                                  Alternate number:     203−480−2179
      Creditors may attend, but are not                                                                     Participant Code:    3304120
      required to do so.                      The meeting may be continued or adjourned to a later date.
                                              If so, the date will be on the court docket.

                                                                                                           For more information, see page 2 >




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                         page 1
      Case 20-20271-rlj11 Doc 19 Filed 10/11/20                                    Entered 10/11/20 23:43:53                        Page 2 of 5
Debtor Gibson Farms                                                                                                      Case number 20−20271−rlj11


  7. Proof of claim deadline                 Deadline for filing proof of claim:
                                             For all creditors (except a governmental                     2/2/21
                                             unit):
                                             For a governmental unit:                                     5/3/21
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it
     deadline                                excepted from discharge, you must start a judicial
      The bankruptcy clerk's office must     proceeding by filing a complaint by the deadline stated
      receive a complaint and any            below.
      required filing fee by the following   Deadline for filing the complaint:                           __________
      deadline.


                                             If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                          page 2
     Case 20-20271-rlj11 Doc 19 Filed 10/11/20                 Entered 10/11/20 23:43:53            Page 3 of 5

        INFORMATION FOR THE TELEPHONIC § 341 MEETING OF CREDITORS


Because of developing issues with the COVID−19 virus and the national declaration of emergency by the President
of the United States, § 341 Meetings of Creditors (?Meetings?) will be conducted telephonically. The telephone call
in numbers and participant code are found on the enclosed Notice.



Additional Dial−In Information:

(1) You must use a touch−tone phone to participate.

(2) Landline preferred. If you have a choice, use a landline phone, instead of a cell phone. Do not use a speaker
phone.

(3) Dial the call−in number and then enter the participant code, which consists of 7 numbers and is followed by a #
sign. Immediately place your phone on mute.

(4) Make the call from a quiet area where there is as little background noise as possible.

(5) As more than one Meeting will be held during this period, listen for your case to be called. When your case is
called, unmute your phone and identify yourself.

(6) When speaking during your case, identify yourself.

(7) Do not put the phone on hold at any time after the call is connected.

(8) If any party is attending the Meeting from the same location as another party, use separate touch−tone phones to
participate.

(9) Once the case Meeting is finished, hang up.

(10) If you become disconnected before your Meeting is finished, call back.


Bankruptcy Documents:

Debtors should have their bankruptcy documents available in the event there are questions about the information in
the documents.
Recording: The Meetings will be recorded by the trustee or United States Trustee.
           Case 20-20271-rlj11 Doc 19 Filed 10/11/20                                  Entered 10/11/20 23:43:53                        Page 4 of 5
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
In re:                                                                                                                 Case No. 20-20271-rlj
Gibson Farms                                                                                                           Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0539-2                                                  User: ctello                                                                Page 1 of 2
Date Rcvd: Oct 09, 2020                                               Form ID: 309F1                                                             Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 11, 2020:
Recip ID                 Recipient Name and Address
db                     + Gibson Farms, P.O. Box 777, Dumas, Tx 79029-0777

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: drl@mhba.com
                                                                                        Oct 09 2020 22:58:00      David R. Langston, Mullin, Hoard & Brown, P.O.
                                                                                                                  Box 2585, Lubbock, TX 79408-2585

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 11, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 8, 2020 at the address(es) listed
below:
Name                               Email Address
David R. Langston
                                   on behalf of Jointly Administered Party/Debtor Gibson Investments drl@mhba.com memert@mhba.com;rtownsend@mhba.com

David R. Langston
                                   on behalf of Jointly Administered Party/Debtor Nature's Way Compost LLC drl@mhba.com,
                                   memert@mhba.com;rtownsend@mhba.com

David R. Langston
                                   on behalf of Jointly Administered Party/Debtor Paula Gibson drl@mhba.com memert@mhba.com;rtownsend@mhba.com
           Case 20-20271-rlj11 Doc 19 Filed 10/11/20                     Entered 10/11/20 23:43:53               Page 5 of 5
District/off: 0539-2                                      User: ctello                                                    Page 2 of 2
Date Rcvd: Oct 09, 2020                                   Form ID: 309F1                                                 Total Noticed: 2
David R. Langston
                          on behalf of Debtor Gibson Farms drl@mhba.com memert@mhba.com;rtownsend@mhba.com

David R. Langston
                          on behalf of Joint Debtor Paula Gibson drl@mhba.com memert@mhba.com;rtownsend@mhba.com

David R. Langston
                          on behalf of Debtor Wendell Lee Gibson drl@mhba.com memert@mhba.com;rtownsend@mhba.com

David R. Langston
                          on behalf of Jointly Administered Party/Debtor Wendell Lee Gibson drl@mhba.com memert@mhba.com;rtownsend@mhba.com

David R. Langston
                          on behalf of Debtor Nature's Way Compost LLC drl@mhba.com, memert@mhba.com;rtownsend@mhba.com

David R. Langston
                          on behalf of Debtor Gibson Investments drl@mhba.com memert@mhba.com;rtownsend@mhba.com

Jennifer F. Wertz
                          on behalf of Creditor Helena Agri-Enterprises LLC jwertz@jw.com, kgradney@jw.com

Max Ralph Tarbox
                          on behalf of Interested Party Carlene Verdie Beauchamp jessica@tarboxlaw.com
                          tami@tarboxlaw.com;bkecf_tarbox@bkexpress.info;rmr76455@notify.bestcase.com

United States Trustee
                          ustpregion06.da.ecf@usdoj.gov

William Heath Hendricks
                          on behalf of Creditor Rabo Agrifinance LLC hhendricks@rineymayfield.com


TOTAL: 13
